Citation Nr: 0724358	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-21 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for meningioma with 
headaches, claimed as secondary to service-connected 
meningitis.

2.  Entitlement to a compensable evaluation for residuals of 
meningitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 until 
November 1945.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

In September 2006, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  Meningioma with headaches has not been shown by competent 
clinical evidence to be proximately due to, or aggravated by, 
a service-connected disability.

2.  The competent medical evidence shows that the veteran's 
meningitis is not an active febrile disease or productive of 
ascertainable residuals.


CONCLUSIONS OF LAW

1.  Meningioma with headaches is not proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2006).


2.  The criteria for a compensable evaluation for residuals 
of meningitis have not been met.  38 U.S.C.A. §§1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Code 8019 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of an October 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  He was requested to submit any relevant evidence 
in his possession to VA.  A March 2006 communication from VA 
also informed the veteran as to the law pertaining to 
disability rating and effective date as the Court required in 
Dingess/Hartman. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a statement of the 
case was provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
videoconference hearing.  The Board has carefully reviewed 
his statements and testimony and concludes that there has 
been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
The Board notes that a VA medical opinion has been obtained 
and sufficient competent medical evidence is of record to 
make a decision on this claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).
 
The Board notes that the veteran, at the September 2006 
videoconference hearing, stated that he had received 
prescriptions from Kaiser Permanente.  The Board notes that 
medical evidence of current treatment or medication would not 
be useful to the veteran's claims since the record contains 
evidence of a current diagnosis and enough competent evidence 
to decide the claim.  The Board also notes that neither the 
veteran nor his representative have asserted that the records 
from Kaiser are pertinent to this appeal.  As such, the Board 
finds that further development is not necessary.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran).  The Board notes 
that the veteran is aware that he can obtain and submit any 
relevant evidence in his possession.

The Board observes that the examiner who performed the 
January 2006 VA examination indicated that the veteran's 
claims folder was not reviewed.  The Board notes, however, 
that the report of this examination contains a detailed 
review of the veteran's past medical history.  As such, the 
Board finds that this examination was adequate for rating 
purposes and provides sufficient competent medical evidence 
to decide the claim as the examiner considered the history of 
the veteran's disability in accordance with 38 C.F.R. §§ 4.1 
and 4.2 (2006) and Schafrath v. Derwinski, 1 Vet.App. 589 
(1991); see also 38 C.F.R. § 3.159(c).  Therefore, the Board 
finds that the veteran has not been prejudiced by a decision 
based on the current record. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the each claim has been obtained.

Legal criteria and analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.



I.  Service connection- meningioma with headaches secondary 
to meningitis

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Any 
additional disability resulting from the aggravation of a 
non-service-connected condition is also compensable under 38 
C.F.R. § 3.310(a), to the extent of such aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran asserts that service connection is warranted for 
meningioma with headaches secondary to his service-connected 
meningitis.  The Board notes that the veteran has not 
claimed, nor has the AOJ adjudicated, the veteran's service 
connection claim on a direct incurrence basis.  Therefore, 
the Board will not address direct service connection in this 
decision.

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Harder v. 
Brown, 5 Vet. App. 183, 187-89 (1993), see also Allen, 7 Vet. 
App. at 448.

The Board finds evidence of record of a current diagnosis of 
meningioma.  Indeed, a July 2005 discharge summary from the 
Cleveland Clinic notes a principal diagnosis of a 2 
centimeter brain mass in the right middle cranial fossa most 
consistent with meningioma and vasogenic edema.  See also 
July 2005 report of a MRI of the brain and January 2006 VA 
examination report.  Therefore, the Board finds medical 
evidence of a current diagnosis.  

As noted above, there must be medical evidence that the 
currently disability was either caused or aggravated by a 
service-connected disability.  In this regard, a VA 
endocrinologist, in an addendum to the January 2006 
examination report, opined that there is "absolutely no 
relationship between the remote entirely resolved meningitis 
and his recently diagnosed meningioma, or lacunar infarcts 
related to cerebrovascular disease."  The Board notes that 
the same endocrinologist also signed the examination report.  
Moreover, there is no competent clinical evidence of record 
relating the veteran's current meningioma disability to a 
service-connected disability.  Therefore, the Board finds 
that service connection for meningioma with headaches 
disability on a secondary basis is not warranted.

The veteran has expressed a belief that his meningioma with 
headaches disability is causally related to his service-
connected meningitis.  The Board notes that the veteran can 
attest to factual matters of which he has first-hand 
knowledge, e.g., experiencing pain in service and witnessing 
events.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the veteran has not been shown to possess 
the requisite skills necessary to be capable of making 
competent etiological opinions.  Thus, his statements and 
testimony does not constitute competent medical evidence and 
lack probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In conclusion, the competent clinical evidence fails to link 
the currently diagnosed meningioma to his service-connected 
meningitis.  As such, service connection is not warranted on 
a secondary basis.  The Board has considered the doctrine of 
reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his service 
connection claim, that doctrine is not for application.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006). 



II.  Increased rating- residuals of meningitis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In a statement received in August 2005, the veteran asserts 
that an increased evaluation is warranted for his service-
connected residuals of meningitis.  As the veteran's claim 
was received by VA in August 2005, the rating period on 
appeal is from August 2004, one year prior to the date of 
receipt of the increased rating claim.  38 C.F.R. § 
3.400(o)(2) (2006).  However, in accordance with 38 C.F.R. §§ 
4.1 and 4.2 (2006) and Schafrath v. Derwinski, 1 Vet.App. 589 
(1991), the history of the disability is for consideration in 
rating a disability.

The severity of cerebrospinal meningitis is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.124a of VA's Schedule for Rating Disabilities, 
at Diagnostic Code 8019.  Under these criteria, meningitis as 
an active febrile disease is rated as 100 percent disabling, 
with a rating otherwise dependent upon residuals, with a 10 
percent minimum rating assigned.  For the assignment of the 
minimum rating for Diagnostic Codes 8000-8025, including the 
residuals of epidemic cerebrospinal meningitis, the residuals 
must be ascertainable.  A determination as to the presence of 
residuals not capable of objective verification, i.e., 
headaches, dizziness, fatigability, must be approached on the 
basis of the diagnosis recorded; subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8000-8025, Note (2006).  The veteran's 
service-connected meningitis has been rated as noncompensable 
since May 23, 1950.  

The record reflects that the veteran has no residuals 
associated with his service-connected meningitis.  A January 
2006 VA examination noted a diagnosis of remote meningitis 
with full recovery.  The examiner also noted that there are 
"no residuals whatsoever of the veteran's remote entirely 
resolved meningitis. 

The Board acknowledges a VA outpatient treatment record noted 
headaches of the right temple that extend down the neck, 
which were noted as occurring a couple of times per week.  
The Board also acknowledges the veteran's testimony that he 
has headaches everyday, which sometimes causes him to lie 
down.  (Transcript "T." at 8, 10.)  The veteran could not 
estimate the frequency of these headaches.  (T. at 11.)  
However, the Board observes that the headaches noted in the 
outpatient treatment record and by the veteran's in his 
testimony have not been attributed by competent medical 
evidence to his service-connected meningitis.  See also 
January 2006 VA examination report.

After reviewing the evidence of record it is clear that the 
veteran's meningitis has not been manifested as an active 
febrile disease.  Thus, a 100 percent evaluation for the 
veteran's disability is not warranted.  As for a compensable 
evaluation, as indicated above, the medical evidence shows 
that the veteran does not have any residual associated with 
his service-connected meningitis.

Simply put, ascertainable residuals must be present to 
warrant the minimum 10 percent evaluation and, in this case, 
the medical evidence shows no residuals of meningitis.  
Therefore, a compensable evaluation for the veteran's 
meningitis is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for meningioma with 
headaches, secondary to service-connected meningitis, is 
denied.

Entitlement to a compensable evaluation for residuals of 
meningitis is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


